It is ordered and adjudged by this court that the order of the said public utilities commission of Ohio be, and the same is hereby, affirmed. This is an error proceeding from the public utilities commission to review an order of the commission granting a certificate of convenience and necessity to operate a motor transportation route between Portsmouth and Hillsboro, Ohio. A part of this route is covered by J.B. Lykins under a certificate granted by the commission, but the certificate granted in this case to William McDaniel and O.G. Myers does not permit those operators to receive or discharge passengers at any points covered by the route certificated to Lykins. This court has carefully reviewed the evidence submitted to the commission and finds that the order of the commission is fully sustained on the point of there being a convenience and necessity to be served and that the protestant Lykins is reasonably protected against the competition of the new operation. We therefore *Page 741 
find that the order is both reasonable and lawful, and the order of the commission is affirmed.
Order affirmed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.